Citation Nr: 1631136	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO. 12-16 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hepatitis (also claimed as cirrhosis of the liver and hemocytosis), to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In June 2015, the Board denied the claim on appeal and several other claims. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court). In March 2016, the Court granted a Joint Motion for Partial Remand (JMPR) that vacated the Board's denial of service connection for hepatitis. The Court remanded this claim for further development and consideration; however, the JMPR did not modify any other part of the Board's June 2015 decision.

The Veteran testified before the undersigned Veterans Law Judge via videoconference in a May 2014 Board hearing. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

The March 2016 JMPR directed the Board to consider and evaluate additional medical records from 2009, June 2011, and August 2011, which show that the Veteran was diagnosed with hepatitis C during the appellate period, had liver disease associated with hepatitis C, and had a liver transplant due to liver cirrhosis caused by hepatitis C. The JMPR also directed the Board to discuss the adequacy of the September 2010 VA examination and a November 2010 VA addendum medical opinion, in which an examiner concluded that the Veteran's current hepatitis C was not etiologically related to his military service, in part, because it was unclear if he had a current diagnosis of hepatitis C. This examination is inadequate because subsequent medical treatment records show diagnoses of hepatitis C during the appeal period. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Thus, the Board must remand this case to afford the Veteran a new VA examination. 

The Board must also remand the case to associate with the claims file pertinent records from the Social Security Administration (SSA). In July 2013, the Veteran submitted an October 2010 SSA decision showing that he was granted Social Security Disability Insurance (SSDI) benefits, effective March 2010. However, the record does not indicate that VA attempted to associate these potentially relevant records in custody of a Federal agency with the Veteran's claims file. See 38 U.S.C.A. § 5103A (West 2014). Thus, the case must be remanded to associate these outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Associate with the Veteran's claims file any SSA records for the Veteran's disability benefits. Document any negative responses received.

2. Following the above development, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the hepatitis C disorder. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner should provide opinions as to:

Whether it is as likely as not (50 percent or greater probability) that the Veteran's current hepatitis C was caused by or related to any incident in service, including the diagnosis of resolving viral hepatitis documented in many service treatment records from 1972. 

Whether it is as likely as not (50 percent or greater probability) that the Veteran's current hepatitis C was caused by or related to any risk factors in service or following service, including possible drug abuse noted in June 1972 service treatment records. 

In rendering the above opinions, the examiner should take as fact that the Veteran was diagnosed with chronic hepatitis C during the pendency of this appeal. The examiner must review and discuss the record, including the lay statements. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*July 1970 service enlistment examination and January 1973 separation examination showing no hepatitis symptomology or complaints. 

*June 1972 service treatment record showing a diagnosis of possible drug abuse. 

*August 1972 service treatment record showing a diagnosis of hepatitis, but not indicating the subtype. 

*September 1972 service treatment records showing that the Veteran had a 24-day history of probable hepatitis for which he was not admitted to the hospital, and an assessment that the viral hepatitis was nearly resolved. 

*March 1973 dental medical history questionnaire in which the Veteran stated that he had hepatitis approximately 8 months prior. 

*September 2009 private surgical pathology report indicating that a needle biopsy of the liver showed chronic hepatitis C with moderate inflammatory activity and bridging fibrosis. 

*May 2010 statement in which the Veteran contended that his current hepatitis disorder onset during service in Vietnam. 

*June 2010 private treatment record showing a diagnosis of hepatitis B in the past medical history section. 

*August 2010 statement in which the Veteran asserted that the hepatitis was caused by in-service exposure to human feces when he was emptying drums from an outhouse in Vietnam.

*September 2010 private treatment records showing that the Veteran has hepatitis C, liver cirrhosis, and alcohol abuse diagnoses.

*September 2010 VA examination report in which the Veteran did not report any risk factors for hepatitis C and the examiner determined that the current hepatitis disorder was not caused by the Veteran's diabetes mellitus, type II disability.

*November 2010 VA addendum medical opinion report where the September 2010 VA examiner was unable to determine whether the Veteran has chronic hepatitis C and where the examiner opined that the Veteran's in-service hepatitis disorder was less likely than not caused by or related to his current hepatitis C disorder.

*June 2011 private treatment record in which the Veteran told the doctor that he contracted hepatitis C while he was in the military in 1972. 

*September 2011 VA treatment record and November 2011, January 2012, July 2012, and December 2012 private treatment records showing that the Veteran was about to and had a liver transplant in November 2011 due to liver cirrhosis caused by hepatitis C. 

*June 2014 Board hearing during which the Veteran asserted that his in-service episode of hepatitis developed into his current hepatitis C disorder, which led to liver cirrhosis and a liver transplant. 

*May 2015 VA treatment records noting that the Veteran was receiving treatment for hepatitis C. 

*November 2015 VA treatment note showing that the hepatitis C virus could not be detected in the Veteran. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinions cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

3. After undertaking any other appropriate development deemed necessary, readjudicate the claim of service connection for hepatitis on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his attorney should be furnished with a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

